SCHWELLENBACH, District Judge.
Petitioner’s prayer that the Court enter an order sustaining the petition of the Home Owners’ Loan Corporation and dismissing the petition of the Farm Debtors must be granted. Testimony shows that during the year 1940 the debtors had an income of seven hundred and fifty ($750) dollars. They received of that only two hundred and fifty ($250) dollars from the sale of chickens raised upon the property in question. The property formerly was a fruit orchard. However, the trees were pulled and during the last two years no orchard income was forthcoming. At least two-thirds of the debtor’s income was derived from driving a bus or working as a carpenter. Under the provisions of the Statute he cannot be construed to be a farmer.
See In re Peterson, D.C., 8 F.Supp. 86; In re Palma Brothers, D.C., 8 F.Supp. 920; In re Fullagar, D.C., 8 F.Supp. 602; In re McMurray, D.C., 8 F.Supp. 449; In re Weis, D.C., 10 F.Supp. 227.